
	

115 S2421 IS: Fair Agricultural Reporting Method Act
U.S. Senate
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2421
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2018
			Mrs. Fischer (for herself, Mr. Donnelly, Mr. Barrasso, Mr. Rounds, Mr. Roberts, Ms. Heitkamp, Mr. Coons, Mr. Carper, Ms. Duckworth, Mr. Isakson, Mr. Warner, Mrs. Ernst, Mrs. McCaskill, Mr. Inhofe, Mr. Manchin, Mr. Moran, Ms. Klobuchar, Mr. Wicker, Ms. Smith, Mr. Hoeven, Mr. Casey, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 provide an exemption from certain notice requirements and penalties for
			 releases of hazardous substances from animal waste at farms.
	
	
 1.Short titleThis Act may be cited as the Fair Agricultural Reporting Method Act or the FARM Act. 2.Exemptions from certain notice requirements and penalties Section 103 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9603) is amended by striking subsection (e) and inserting the following:
			
				(e)Applicability to registered pesticide products and air emissions from animal waste at farms
 (1)In generalThis section shall not apply to— (A)the application of a pesticide product registered under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) or the handling and storage of such a pesticide product by an agricultural producer; or
 (B)air emissions from animal waste (including decomposing animal waste) at a farm. (2)DefinitionsIn this subsection:
						(A)Animal waste
 (i)In generalThe term animal waste means feces, urine, or other excrement, digestive emission, urea, or similar substances emitted by animals (including any form of livestock, poultry, or fish).
 (ii)InclusionsThe term animal waste includes animal waste that is mixed or commingled with bedding, compost, feed, soil, or any other material typically found with such waste.
 (B)FarmThe term farm means a site or area (including associated structures) that— (i)is used for—
 (I)the production of a crop; or (II)the raising or selling of animals (including any form of livestock, poultry, or fish); and
 (ii)under normal conditions, produces during a farm year any agricultural products with a total value equal to not less than $1,000..
 3.ApplicationNothing in this Act or an amendment made by this Act affects, or supersedes or modifies the responsibility or authority of any Federal official or employee to comply with or enforce, any requirement under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), other than the hazardous substance notification requirements under section 103 of that Act (42 U.S.C. 9603) with respect to air emissions from animal waste at farms.
		
